          Case 5:17-cv-01302-D Document 85 Filed 11/08/19 Page 1 of 15




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

  SEAN SMITH and CRYSTAL SMITH,
                  Plaintiffs,
  v.                                            Case No: 5:17-CV-01302-D

  CSAA FIRE AND CASUALTY
  INSURANCE COMPANY and LISA
  HOLLIDAY,
                 Defendants.
                                FINAL PRETRIAL REPORT

All counsel who will appear at trial:

Appearing for Plaintiffs:          Mark A. Engel, OBA #10796
                                   Steve S. Mansell, OBA #10584
                                   Kenneth G. Cole, OBA #11792
                                   Adam Engel, OBA #32384
                                   MANSELL ENGEL & COLE
                                   201 North Robinson Ave., 21st Floor
                                   Oklahoma City, OK 73102
                                   T: (405) 232-4100 ** F: (405) 232-4140

Appearing for Defendant:           Gerard F. Pignato, OBA # 11473
                                   RYAN, WHALEY, COLDIRON, JANTZEN,
                                    PETERS & WEBBER
                                   Robinson Renaissance Building
                                   119 N. Robinson Avenue, 9th Floor
                                   Oklahoma City, OK 73102
                                   T: (405) 239-6040
                                   jerry@ryanwhaley.com

                                   R. Greg Andrews, OBA #19037
                                   ANDREWS LAW FIRM
                                   2516 Tee Drive
                                   Norman, OK 73069
                                   T: (405) 360-7001 **F: (405) 360-7002
                                   greg@andrews.law
                     Jury Trial Demanded  - Non-Jury Trial 
                                            1
          Case 5:17-cv-01302-D Document 85 Filed 11/08/19 Page 2 of 15



   1. BRIEF PRELIMINARY STATEMENT. State briefly and in ordinary language
        the facts and positions of the parties (appropriate for use during jury selection
        in jury cases).

Plaintiffs:

       Mr. and Mrs. Smith bring this case against their homeowners' insurance company,
Defendant CSAA. Mr. and Mrs. Smith purchased CSAA’s full replacement cost
homeowner's insurance policy and paid an additional premium for the addition of
earthquake coverage to the policy.

       In November of 2016, the City of Cushing was struck by a 5.0 earthquake. The
entire city lost power. The Smith residence is directly above the epicenter of the 5.0
earthquake. Mrs. Smith was in the living room of her home during the earthquake. Mrs.
Smith leapt to her feet and braced herself against the interior wall of her home. She
witnessed the wall moving and ceiling tiles falling and saw the uneven floor, and the front
door would not open or close. The Smith family did not initially make a claim because of
their $1,000 deductible and fear that their insurance rates would increase. Mr. Smith works
in construction, and he believed that he could do the repairs himself. Later, when the
Smith’s sons were rearranging their back bedroom, they found extensive cracking in the
concrete slab floor. After seeing this additional damage, the Smiths made a claim with
CSAA specifying the earthquake damage to the living room and back bedroom in the home.
CSAA hires engineers to investigate all its earthquake claims. Mr. and Mrs. Smith contend
that CSAA utilizes Rimkus Engineering to get a predetermined report that always attributes
earthquake damage to some other non-covered causes. The Rimkus engineers who went
to the Smith home never investigated the living room at all and concluded that no damage
to the home could be attributed to the earthquake - not even the damage Mrs. Smith saw
with her own eyes in the living room during the earthquake. CSAA sent a denial letter and
paid zero dollars to the Smith family. To this day, neither any CSAA adjusters, nor claim
supervisors, have been to the Smith home. No one ever inspection and evaluated the living
room prior to denial. The living room was not mentioned in the engineer’s report. Mr. and
Mrs. Smith home was insured for $121,421. Mr. and Mrs. Smith ask for the policy benefits
that should have been paid by CSAA for the earthquake damage to their home, for personal
damages as a result of the denied claim, and for punitive damages to deter such denials by
CSAA in the future.

Defendant:
        On August 24, 2017, CSAA received its First Notice of Loss from Plaintiffs stating
they may have damage to their residence from an earthquake. Plaintiffs attributed the
recently discovered damage in their residence to an earthquake that occurred nine months
earlier, on November 7, 2016. CSAA contacted the Plaintiffs and advised them that it
would hire an engineer to conduct an inspection of their residence. CSAA promptly set up

                                            2
            Case 5:17-cv-01302-D Document 85 Filed 11/08/19 Page 3 of 15



an inspection of Plaintiffs’ residence through Rimkus Consulting Group, Inc. (“Rimkus”).
Rimkus assigned the inspection of Plaintiffs’ residence to Lisa M. Holliday, P.E., Ph.D.
(“Holliday”), who is a senior consultant with Rimkus. Holliday inspected Plaintiffs’
residence on September 1, 2017. She found no earthquake damage, only settlement and
construction defects.

       On September 18, 2107, Holliday completed her engineering report and forwarded
it to CSAA. The report stated that the November 7, 2016 earthquake did not cause the
structural damage to Plaintiffs’ residence. The report further stated that the origin of the
observed damages to the floor, ceiling tiles, and driveway slab was from differential
foundation movement related to volumetric soil changes and poor construction techniques
at the foundation. On September 19, 2017, CSAA called and spoke with Plaintiffs to
discuss the loss and that the damages found were not related to earthquake damage. That
same day, CSAA wrote a letter to Plaintiffs denying coverage and explaining that the
damage was determined to be from settling and improper construction to the foundation.

       CSAA promptly investigated Plaintiffs’ claim and conducted a reasonably thorough
investigation under the circumstances. Defendants also contend that Plaintiff failed to
cooperate or otherwise comply with all conditions precedent to recovery under the subject
insurance policy. Plaintiffs disagree with CSAA’s evaluation and filed the present lawsuit,
asserting claims against CSAA for breach of contract and bad faith. Defendant denies
Plaintiffs’ claims, and contends CSAA’s handling of Plaintiffs’ claim was at all times
reasonable. Defendant also contends a legitimate dispute exists regarding the cause of loss,
thus barring Plaintiffs’ bad faith claim.
2.     JURISDICTION. The basis on which the jurisdiction of the Court is invoked.

3.     STIPULATED FACTS. List stipulations as to all facts that are not disputed or
       reasonably disputable, including jurisdictional facts.

       A.      Jurisdiction Admitted?            Yes.

       B.      Venue Appropriate?                Yes.

       C.      Facts?                            At all times material hereto Plaintiffs,
                                                 Sean and Crystal Smith, were insured
                                                 under a CSAA Fire and Casualty
                                                 Insurance Company, Policy No. HO3-
                                                 003036315.

       D.      Law?                              None

4.     LEGAL ISSUES. State separately, and by party, each disputed legal issue and the

                                             3
              Case 5:17-cv-01302-D Document 85 Filed 11/08/19 Page 4 of 15



         authority relied upon.

5.       CONTENTIONS AND CLAIMS FOR DAMAGES OR OTHER RELIEF
         SOUGHT.
         A.  Plaintiffs*

     Damages                                        Applicable Statutes, Ordinances and
                                                    Common Law Relied Upon
     Policy benefits and loss of policy benefits. 23 O.S. §21
     All incidental and consequential damages, Christian v. American Home Assurance
     including damages for mental anguish, Co., 577 P. 2d 899, 1977 OK 141, 23 O.S.
     frustration and embarrassment to §61
     Plaintiff.
     Punitive damages.                              23 O.S. §9.1

* CSAA objects as Plaintiffs fail to set forth the nature of their contentions and claims.

         B.      Defendant

                 1. CSAA has complied with its policy provisions with respect to its handling
                     of Plaintiffs’ claim.
                 2. CSAA’s investigation and evaluation of Plaintiffs’ claim was reasonable,
                     thus barring Plaintiffs’ bad faith claim.
                 3. A legitimate dispute exists regarding the cause of loss, thus barring
                     Plaintiff’s bad faith claim.
                 4. Plaintiffs failed to cooperate or otherwise comply with all conditions
                     precedent to recovery under the subject insurance policy.*
                 5. Plaintiffs have failed to prove by way of admissible evidence the
                     causation of their alleged injuries and damages.
                 6. Plaintiffs have failed to mitigate their alleged injuries and damages.
                 7. Plaintiffs have failed to produce objective evidence of any injury or
                     damage.
                 8. Plaintiffs have failed to prove by way of admissible evidence any injury
                     or damage.
                 9. Plaintiffs have failed to prove any injuries or damages allegedly suffered
                     by them are the direct cause of any breach of duty of good faith and fair
                     dealing on the part of CSAA.
                 10. Plaintiffs have failed to demonstrate by way of admissible evidence how
                     a more thorough investigation would have yielded a better result for them.
                 11. Plaintiffs concealed pre-suit evidence from CSAA that was not
                     discovered by CSAA until post-suit.*

                                                4
         Case 5:17-cv-01302-D Document 85 Filed 11/08/19 Page 5 of 15



             12. Plaintiffs’ alleged injuries and damages to their premises are unrelated to
                 the earthquake that occurred on November 7, 2016.

*Plaintiffs object that these defenses were not considered or asserted during the handling
of the claim.
    - CSAA properly asserted these defenses in its Answer and has consistently raised them
throughout this litigation.

6.    EXHIBITS. The following exclusionary language MUST be included:
      Unlisted exhibits will not be admitted unless, by order of the court, the final pretrial
      order is amended to include them.

      A.    Plaintiffs:
      (Premarked for trial and exchanged as required under LCvR 39.4(a))




                                             5
       Case 5:17-cv-01302-D Document 85 Filed 11/08/19 Page 6 of 15




No.   Title/Description                             Obj.   Federal Rule of Evidence
                                                    Y/N         Relied Upon
1.    Certified copy of the policy issued to
      Plaintiffs by Defendant CSAA.
2.    Defendant’s Claim File,          including
                                                    Yes       Rules 402 and 403
      CSAA_SMITH 001-202
3.    Defendant’s annual statements.                Yes       Rules 402, 403, 801
4.    Rimkus Engineering reports and financial
      information sought in Plaintiffs’ Requests
      for Production Nos. 12 and 13, including      Yes      Rules 402, 403, 801.
      CSAA_SMITH 202-1022, and Rimkus
      Payment Chart.
5.    All documents produced by Plaintiffs,
                                                    Yes       Rules 402, 403, 801
      including SMITH 001–266
6.*   Documentation and information relating to
      Defendant’s earthquake claims handling,
                                                            Vague. Not previously
      training, and guidelines, its criterial for
                                                           produced. 401, 403, 801,
      selecting engineers, and the applicability
                                                    Yes    802, 901; Not Exchanged
      of the Unfair Claim Settlement Practices
                                                            pursuant to Local Rule
      Act. [The parties have agreement for
                                                                   39.4(a).
      production pertaining to earthquake
      numbers.]
7.    Engineering reports by Lisa Holliday, Tim             Vague. Not previously
      France, and other Rimkus engineers, and              produced. 401, 403, 801,
      any supporting documentation, for those       Yes    802, 901; Not Exchanged
      reports on other earthquake claims for                pursuant to Local Rule
      Defendant or other insurance companies.                      39.4(a).
8.    Holliday/RCG 001-301                          Yes       Rules 402, 403, 801
9.    ZFI 1-105
10.   Miles 0001-0342
11.   Sean Wiley Rebuttal Expert Report;            Yes    Untimely listed as expert.
      including Mr. Wiley’s photographs.
12.   All documents in Sean Wiley’s possession              Vague. Not previously
      pertaining to Plaintiffs’ residence                  produced. 401, 403, 801,
                                                    Yes    802, 901; Not Exchanged
                                                            pursuant to Local Rule
                                                                   39.4(a).

                                         6
          Case 5:17-cv-01302-D Document 85 Filed 11/08/19 Page 7 of 15




 13.     All CVs and Reports of any expert witness      Yes        Rules 402, 403, 801;
         identified by Defendants.                                     cumulative.
14.**    All depositions and deposition exhibits,
                                                                   Rules 402, 403, 801;
         except otherwise objected to by Plaintiffs.
                                                        Yes         unspecified; and
         The parties have a continuing list of
                                                                       cumulative.
         deposition exhibits.
 15.*    All verified Interrogatory Answers by
                                                                  Vague; overly broad;
         CSAA. Verified interrogatories regarding
                                                        Yes     cumulative; non-specific;
         CSAA earthquake claims in Oklahoma as
                                                                Rules 402, 403, 801 et seq.
         agreed by defense counsel.
 16.     Any and all exhibits necessary for                     Vague; overly broad; non-
         rebuttal.                                      Yes      specific; Rules 402 and
                                                                           403.
 17.     All exhibits listed by Defendant not                   Not a recognized exhibit in
                                                        Yes
         otherwise objected to by Plaintiffs                           federal court.
 18.     All demonstrative exhibits unless
         otherwise objected to by Plaintiffs.                      Reserved until seen; and
                                                         Yes
         Specifically, enlarged exhibits that are                 not a proper trial exhibit.
         listed above.
* CSAA has agreed to produce earthquake numbers and Verified Interrogatories, but
CSAA has not agreed that such information would be admissible at trial.
** Although the parties utilized a continuing list of exhibits during depositions, CSAA did
not agree that said exhibits would be admissible at trial.

        B.    Defendant:
        (Premarked for trial and exchanged as required under LCvR 39.4(a))




                                                7
       Case 5:17-cv-01302-D Document 85 Filed 11/08/19 Page 8 of 15




No.   Title/Description                            Obj.   Federal Rule of Evidence
                                                   Y/N         Relied Upon
1.    Certified copy of the insurance policy and
      declaration issued to Plaintiffs by CSAA.
2.    CSAA Claim Notes.                            No
3.    August 29, 2017 Letter from CSAA to          No
      Plaintiffs.
4.    September 19, 2017 Letter from CSAA to       No
      Plaintiffs.
5.    Lisa Holliday Report of Findings with        No
      Attachments.
6.    Photographs taken by Lisa Holliday of        No
      Plaintiffs’ home.
7.    Photographs and video taken by Steven        Yes    Objection to video: 401-
      Ford of Plaintiffs’ home.                           403; not listed on
                                                          Defendant’s Final Exhibit
                                                          List. Not exchanged or
                                                          produced by Defendant.
                                                          Defendant stipulated that
                                                          this inspection exhibit
                                                          would not be used at trial.
8.    Photographs and video taken by David         Yes    Objection to video: 401-
      Battle of Plaintiffs’ home.                         403; not listed on
                                                          Defendant’s Final Exhibit
                                                          List. Not exchanged or
                                                          produced by Defendant.
                                                          Defendant stipulated that
                                                          this inspection exhibit
                                                          would not be used at trial.
9.    Video of Steve Ford’s inspection of          Yes    Objection to video: 401-
      Plaintiffs’ home.                                   403; not listed on
                                                          Defendant’s Final Exhibit
                                                          List. Not exchanged or
                                                          produced by Defendant.
                                                          Defendant stipulated that
                                                          this inspection exhibit
                                                          would not be used at trial.


                                         8
            Case 5:17-cv-01302-D Document 85 Filed 11/08/19 Page 9 of 15




 10.    CVs and reports of the expert witnesses        No
        identified by CSAA on its Final Witness
        List.

7.     WITNESSES: The following exclusionary language MUST be included:
       Unlisted witnesses in chief will not be permitted to testify unless, by order of the
       court, the final pretrial order is amended to include them.

       A.      Plaintiffs:




                                            9
      Case 5:17-cv-01302-D Document 85 Filed 11/08/19 Page 10 of 15




No.          Name and Address                       Proposed Testimony
1.     Sean Smith                        Knowledge of facts relating to loss and
       c/o Mansell Engel & Cole          damages, purchase of insurance policy,
       204 N. Robinson, 21st Floor       denial of claim and damages, work related
       Oklahoma City, OK 73102           to loss and damages, inspection of
                                         property, investigation and handling of
                                         claim, scope, amount and cause of
                                         damages, and insurance coverage.
2.     Crystal Smith                     Knowledge of facts relating to loss and
       c/o Mansell Engel & Cole          damages, purchase of insurance policy,
       204 N. Robinson, 21st Floor       denial of claim and damages, work related
       Oklahoma City, OK 73102           to loss and damages, inspection of
                                         property, investigation and handling of
                                         claim, scope, amount and cause of
                                         damages, and insurance coverage.
3.     Lisa Holliday                     As per deposition – her inspection,
       Rimkus Engineer                   estimate, photographs, and report of
       c/o Gerard Pignato                damage to Plaintiffs’ home, knowledge of
       Ryan Whaley                       estimate, condition of the home, Rimkus’
       Robinson Renaissance Bldg.        claim procedures and practices, her
       119 N. Robinson Ave, 9th Floor    experience and knowledge regarding
       Oklahoma City, OK 73102           earthquakes, Oklahoma Insurance
                                         Commission publications, and engineering
                                         experience and qualifications.
4.     Cindi L. Miles                    Defendant’s expert to be deposed.
       Independent Property Adjuster     Anticipated testimony regarding inspection
       9101 College Avenue               of Plaintiffs’ home, knowledge of
       Guthrie, OK 73044                 earthquake damage, determination of
                                         damage to Plaintiffs’ home, and cost of
                                         repairs.
5.     Chad White Heckman                Knowledge of Defendant’s claim policies,
       CSAA Fire and Casualty            practices, guidelines, and procedures,
       Insurance Co.                     handling and denial of Plaintiff’s claim, the
       c/o Gerard Pignato                investigation of Plaintiffs’ claim, his
       Ryan Whaley                       knowledge of Defendant’s use of engineers
       Robinson Renaissance Bldg.        to investigate earthquake claims, the
       119 N. Robinson Ave, 9th Floor    investigation and determination made by
       Oklahoma City, OK 73102           Rimkus Engineering, and Plaintiffs’
                                         insurance coverage.


                                        10
      Case 5:17-cv-01302-D Document 85 Filed 11/08/19 Page 11 of 15




6.     David Battle                        Defendant’s expert witness. As per
       PreConstruction Services, Inc.      deposition–his report, estimate,
       2512 W. Interstate 44 Service Rd.   photographs of damage to Plaintiffs’ home,
       Oklahoma City, OK 73112             his communication with Stephen Ford
                                           regarding their respective reports, findings,
                                           revisions, and conclusions, and his expert
                                           experience and qualifications.
7.     J. Stephen Ford, Ph.D., P.E.        Defendant’s expert witness to be deposed.
       ZFI Engineering Co.                 His report, inspection, estimate, and
       8411 S. Walker Ave.                 photographs of damage to Plaintiffs’ home,
       Oklahoma City, OK 73139             the condition of the home, his
                                           communications with David Battle
                                           regarding their respective reports, findings,
                                           revisions, and conclusions, and his expert
                                           experience and qualifications.
8.*    Barbara and John Fox                Knowledge of the use of Rimkus
       c/o Mansell Engel & Cole            Engineering to deny their insurance claim.
       204 N. Robinson, 21st Floor
       Oklahoma City, OK 73102
9.*    Donna Iser                          Knowledge of the use of Rimkus
       c/o Mansell Engel & Cole            Engineering to deny her insurance claim.
       204 N. Robinson, 21st Floor
       Oklahoma City, OK 73102
10.    Sean Wiley                          Plaintiffs’ expert rebuttal witness.
       21312 State Highway 76              Professional construction and restoration
       Blanchard, OK 73010                 expert to testify regarding the expert report
                                           of David Battle on cost of repairs to
                                           Plaintiffs’ home.
11.    Alana Hare                          Per Deposition: Corporate representative(s)
       CSAA Fire and Casualty              to testify on subjects specified in Plaintiffs’
       Insurance Co.                       Notice of 30(B)(6) Deposition [Doc. 39]
       c/o Gerard Pignato                  including, but not limited to, Defendant’s
       Ryan Whaley                         earthquake claim handling, training, and
       Robinson Renaissance Bldg.          guidelines, the criteria for selecting
       119 N. Robinson Ave, 9th Floor      engineers, and the applicability of unfair
       Oklahoma City, OK 73102             claims settlement practices act,
                                           Defendant’s claim status and premiums
                                           collection in Oklahoma, and calculation of
                                           Defendant’s net worth for the past three
                                           years.

                                        11
          Case 5:17-cv-01302-D Document 85 Filed 11/08/19 Page 12 of 15




   12.        Tim France                        As per deposition – his inspection,
              Rimkus Engineer                   estimate, photographs, and report of
              c/o Gerard Pignato                damage to Plaintiffs’ home, knowledge of
              Ryan Whaley                       estimate, condition of the home, Rimkus’
              Robinson Renaissance Bldg.        claim procedures and practices, his
              119 N. Robinson Ave, 9th Floor    experience and knowledge regarding
              Oklahoma City, OK 73102           earthquakes, Oklahoma Insurance
                                                Commission publications, and engineering
                                                experience and qualifications.

* CSAA objects to these witnesses based upon Rules 402 and 403.

         B.     Defendant:




                                               12
      Case 5:17-cv-01302-D Document 85 Filed 11/08/19 Page 13 of 15




No.              Name and Address                   Proposed Testimony

1.     Lisa Holliday                         Deposed. Causation. Her
       Rimkus Engineer                       inspection, estimate, photographs,
       c/o Matt Felty, Esquire               and report to CSAA, her
       LYTLE SOULE & COURLEE, PC             experience and knowledge
       Robinson Renaissance Building         regarding earthquakes, and her
       119 North Robinson, Suite 1200        communications with Plaintiffs.
       Oklahoma City, Oklahoma 73102
2.     Chad White Heckman                    Deposed; handling and denial of
       c/o Gerard Pignato                    Plaintiffs’ claim, investigation of
       Ryan Whaley                           Plaintiffs’ claim, insurance
       Robinson Renaissance Bldg.            coverage issues.
       119 N. Robinson Ave, 9th Floor
       Oklahoma City, OK 73102

3.     Cindi Miles                           To testify as a claim-handling
       9101 College Avenue                   expert. Will testify regarding
       Guthrie, Oklahoma 73044               CSAA’s investigation and
                                             handling of Plaintiffs’ claim,
                                             standards in the industry, and
                                             reasonableness of CSAA’s
                                             investigation, handling, and denial
                                             of Plaintiffs’ claim.
4.     J. Stephen Ford, PhD., P.E.           Defendant’s expert witness.
       ZFI Engineering Company               Deposed. Causation, his report,
       8411 South Walker Avenue              inspection, estimate, and
       Oklahoma City, Oklahoma 73139         photographs of the condition of
                                             Plaintiffs’ home.
5.     David Battle                          Defendant’s expert witness.
       Pre-Construction Services, Inc.       Deposed. His report, inspection,
       2512 W. Interstate 44 Service Rd.     estimate, and photographs of the
       Oklahoma City, OK 73112               condition of Plaintiffs’ home.
6.     Tim France                            Deposed. Causation. His
       Rimkus Engineer                       inspection, supervision and
       c/o Matt Felty, Esquire               training of Lisa Holliday, report of
       LYTLE SOULE & COURLEE, PC             inspection of Plaintiffs’ home,
       Robinson Renaissance Building         engineering experience and
       119 North Robinson, Suite 1200        qualifications. Communications
       Oklahoma City, Oklahoma 73102         with Plaintiffs.

                                        13
            Case 5:17-cv-01302-D Document 85 Filed 11/08/19 Page 14 of 15




      7.        Alana Hare                                Deposed. Designated
                CSAA Rule 30(b)(6) witness                representative(s) of CSAA to
                c/o Gerard Pignato                        testify on subjects of CSAA’s
                Ryan Whaley                               handling of Plaintiffs’ claim,
                Robinson Renaissance Bldg.                investigation of Plaintiffs’ claim,
                119 N. Robinson Ave, 9th Floor            selection of engineer, and
                Oklahoma City, OK 73102                   insurance coverage issues.

      8.        Crystal Smith, Plaintiff                  Deposed. Facts relating to the
                c/o Mansell Engel & Cole                  damage to Plaintiffs’ property;
                204 N. Robinson, 21st Floor               purchase of insurance; inspections
                Oklahoma City, OK 73102                   of property; repairs; scope of
                                                          repairs; cost of repairs; and all
                                                          relevant issues relating to
                                                          Plaintiffs’ claim.
      9.        Sean Smith, Plaintiff                     Deposed. Facts relating to the
                c/o Mansell Engel & Cole                  damage to Plaintiffs’ property;
                204 N. Robinson, 21st Floor               purchase of insurance; inspections
                Oklahoma City, OK 73102                   of property; repairs; scope of
                                                          repairs; cost of repairs; and all
                                                          relevant issues relating to
                                                          Plaintiffs’ claim.


8.         ESTIMATED TRIAL TIME:

           A.     Plaintiff’s Case:    3 days

           B.     Defendant’s Case: 1-2 days

9.         BIFURCATION REQUESTED:                     Yes ______          No ______

10.        POSSIBILITY OF SETTLEMENT:

           Good __________             Fair ____________                 Poor __________

        All parties approve this report and understand and agree that this report supersedes
all pleadings, shall govern the conduct of the trial, and shall not be amended except by
order of the Court.




                                                 14
Case 5:17-cv-01302-D Document 85 Filed 11/08/19 Page 15 of 15



                           _s/M. Adam Engel______________________
                           Counsel for Plaintiff


                           s/R. Greg Andrews_______________________
                           Counsel for Defendant




                             15
